On Petition for Rehearing.
Goss, J.
Respondent petitions for a rehearing, claiming the evidence to be sufficient to show that the delivery to the grantees, Miller & Hasz, by the grantor, M. A. Ueland, was under the agreement that said grantees should immediately deposit the deed in escrow in the bank at Kulm, it to remain there until the grantor should be satisfied with the machinery. We have re-examined carefully all the testimony. The trial court failed to find any delivery in escrow whatever. But, conceding respondent’s contention as sufficiently supported by the evidence, it conclusively appears therefrom that, after the expiration of the six days mentioned in the contract of purchase of the machinery as the period allowed for testing the same, that, if the grantees delivered the deed to the bank in escrow at all, they, after said period, procured its delivery by the bank to them, fulfilling any escrow agreement, after which they recorded the deed under the supposition that Ueland was satisfied with the deal. Ueland had kept the machine then a month. In this connection Ueland testified that he did not even take the trouble to ascertain whether the deed had ever been delivered to the bank during the period from August 20, the date of sale, to the return of the machinery, October 28, and pending which time on September 22, a month after sale, delivery and recording of the deed was had, conceding that the same was deposited in the bank.
Under the evidence, we deem it immaterial whether the delivery was made without any escrow agreement whatever, or whether, as found in *290the main opinion which we deem supported by the evidence, an attempted delivery in escrow was had by the grantor to the grantees, or whether the contention urged on rehearing, to wit, a delivery in which the grantees were to act as agents merely in the transmission of the deed to the bank. We deem it immaterial whichever of tbe three positions be chosen by respondent, as the result must inevitably be the same — that of a final delivery to the grantee with voidable title thereby vesting in them, but sufficient to sustain a voidable mortgage now outstanding and unassailed, and under which the redemption sought by appellants can be-made. And what we have said in this opinion assumes the right of L.. A. Ueland, certificate holder on foreclosure, to question the record title of the appellants under which they seek to redeem, as to which we do not think it necessary to determine in this action.
After resolving all doubt in respondent’s favor in the above matters, be bas shown no defense against tbe right of appellants to redeem.
The petition for rehearing is therefore denied.